UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

WILLIAM HOWARD,
Plaintiff-Appellant,

v.

JIM GILMORE, Governor, State of
                                                                   No. 99-2285
Virginia; J. KIRK SHOWALTER,
Registrar, City of Richmond,
Virginia,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert E. Payne, District Judge.
(CA-99-329-R)

Submitted: January 25, 2000

Decided: February 23, 2000

Before WIDENER, MURNAGHAN, and MICHAEL,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William Howard, Appellant Pro Se. James Walter Hopper, Alice Ann
Berkebile, OFFICE OF THE ATTORNEY GENERAL OF VIR-
GINIA, Richmond, Virginia, for Appellees.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

William Howard appeals the district court's order summarily dis-
missing his complaint for failure to state a claim upon which relief
can be granted. We review de novo summary dismissals under Fed.
R. Civ. P. 12(b)(6). See Schatz v. Rosenberg, 943 F.2d 485, 489 (4th
Cir. 1991). Finding no error, we affirm.

Howard complains that under Virginia law, his disenfranchisement
as a convicted felon violates the First, Fourteenth, Fifteenth, Nine-
teenth and Twenty-fourth amendments to the United States Constitu-
tion, as well as the Civil Rights Act of 1964, 42 U.S.C. § 2000 (1994),
and the Voting Rights Act of 1965, 42 U.S.C. §§ 1971, 1973 (1994).

Howard first complains that cancellation of his voting privileges
violates the First Amendment. The First Amendment creates no pri-
vate right of action for seeking reinstatement of previously canceled
voting rights. Therefore, the district court correctly dismissed How-
ard's claim to the extent it was founded upon the First Amendment.

As for Howard's claims under the Fourteenth and Fifteenth
Amendments, in order to state a claim, Howard must establish that the
Commonwealth's decision to disenfranchise felons was motivated by
race. See Personnel Adm'r of Massachusetts v. Feeney, 442 U.S. 256,
279 (1979); Washington v. Davis, 426 U.S. 229, 238-41 (1976). The
Commonwealth's decision to disenfranchise felons pre-dates the
adoption of both constitutional amendments as well as the extension
of the franchise to African-Americans. See Va. Const. art. 3, § 14
(1830). Moreover, the Fourteenth Amendment itself permits the
denial of the franchise upon criminal conviction. See U.S. Const.
amend. XIV, cl. 2. Howard has therefore failed to state a claim under
either amendment. See Richardson v. Ramirez, 418 U.S. 24, 54
(1974); Perry v. Beamer, 933 F. Supp. 556, 558 (E.D. Va. 1996),
aff'd, 99 F.3d 1130 (4th Cir. 1996).

                    2
To the extent that Howard relies upon the Voting Rights Act of
1965 (VRA), 42 U.S.C. §§ 1971, 1973 (1994), he fails to state a claim
upon which relief can be granted. Under the VRA, a plaintiff must
establish that the Commonwealth's act either was intended to, or had
the effect of, abridging or denying the right to vote based upon race.
See Thornburg v. Gingles, 478 U.S. 30, 35 (1986). As noted above,
Virginia's exclusion of felons from the franchise pre-dates the enfran-
chisement of African-Americans. See Va. Const. art. 3, § 14 (1830).
Moreover, Howard has failed to plead any nexus between the disen-
franchisement of felons and race. He has therefore failed to state a
claim under the VRA. See Wesley v. Collins, 605 F. Supp. 882, aff'd,
791 F.2d 1255 (6th Cir. 1996).

To the extent that Howard relies upon the Nineteenth Amendment,
he fails to state a claim upon which relief can be granted. The Nine-
teenth Amendment prohibits denying the franchise based upon the
basis of sex. See Williams v. Rhodes, 393 U.S. 23, 29 (1968). Howard
makes no attempt to frame his claim in terms of discrimination based
upon sex. The Nineteenth Amendment is therefore inapplicable and
the district court correctly dismissed the complaint to the extent it
relies upon the Nineteenth Amendment.

Howard also claims that Virginia's practice of requiring him to pay
a $10 fee to the Circuit Court of Richmond in order to begin the pro-
cess of having his civil rights fully restored (and hence his right to
vote), is an unconstitutional poll tax in violation of the Twenty-fourth
Amendment. To be sure, the Twenty-fourth Amendment prohibits
conditioning the right to vote upon payment of a fee. See Harper v.
Virginia Bd. of Elections, 383 U.S. 663, 668-69 (1966). In Howard's
case, however, it is not his right to vote upon which payment of a fee
is being conditioned; rather, it is the restoration of his civil rights
upon which the payment of a fee is being conditioned. Consequently,
Howard states no claim under the Twenty-fourth Amendment.

As to appellant's final contention, that Virginia is estopped from
preventing him from voting because he has previously voted, the dis-
trict court properly dismissed his complaint. Howard has produced no
factual basis nor legal authority upon which an estoppel theory could
be sustained. The district court did not therefore err in dismissing the
complaint as to this contention.

                    3
We affirm the district court's order dismissing this action with prej-
udice. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                    4